Citation Nr: 1534905	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, previously addressed as numbness to the right side of the right leg.

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of surgical scars to the neck.

3.  Entitlement to a compensable rating for the residuals of a right fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty including from May 1989 to January 2009.  He had service in Southwest Asia from February 2003 to May 2003 and from September 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the March 2009 decision, among other things, established service connection for a well-healed right hip scar with a 0 percent rating effective from February 1, 2009, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, and residual surgical scars to the neck with a 0 percent rating effective from February 1, 2009, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  

A subsequent August 2012 rating decision granted an increased 10 percent rating for residual surgical scars to the neck with a 10 percent rating effective from February 1, 2009, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, and a separate 10 percent rating for a tender neck scar residual surgical scars to the neck with a 0 percent rating effective from February 1, 2009, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  A May 2013 rating decision also granted an increased 20 percent rating for unstable right hip scar effective from October 8, 2012, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  The May 2013 decision provided no explanation for the assignment of a separate rating under Diagnostic Code 7804 when a rating for a tender neck scar had already been established, and the right hip scar issue is not before the Board on appeal.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issues on appeal for additional development in April 2014.

The issue of entitlement to service connection for hyperpigmentation of the skin secondary to treatment for a service-connected cervical spine disability has been raised by the record in a June 2015 brief, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for restless leg syndrome, previously addressed as numbness to the right side of the right leg, and entitlement to an initial rating in excess of 10 percent for the residuals of surgical scars to the neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a right fifth metatarsal fracture with consideration of additional functional loss due to pain are manifested by a moderate disability to the metatarsal bones.


CONCLUSION OF LAW

The criteria for an increased 10 percent rating, but no higher, for the residuals of a right fifth metatarsal fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5283 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in September 2008.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes the Veteran's service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested upon remand has been substantially completed.  All available service and private treatment records have been requested or obtained.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

At the June 2013 hearing, the Acting Veterans Law Judge discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a disability may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

VA regulations for malunion or nonunion of the tarsal or metatarsal bones provide ratings when the disability is moderate (10 percent), moderately severe (20 percent), and severe (30 percent).  It is noted that with actual loss of use of the foot rate the disability at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2014).  

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2014).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2014).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it is determined to limit the veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA law disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); but see Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015) (holding that 38 C.F.R. § 4.71a, Diagnostic Code 5284, does not apply to the other eight foot conditions specifically listed that pertain to musculoskeletal disabilities of the foot).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

In this case, service treatment records show sustained a right foot injury in a July 2002 parachute jump.  An August 2002 report included a diagnosis of occult fracture to the right fifth metatarsal bone.  An October 2002 report noted complaints of continued pain and a history of misaligned bone in the right foot.  

VA examination in October 2008 noted the Veteran sustained an occult foot fracture in July 2002 and was treated with conservative management.  It was noted he recovered without complications and did not relate any functional impairment to the condition and did not take any treatment for it.  An examination of the feet and toes revealed no sign of painful motion, edema, disturbed circulation, muscle atrophy, of tenderness.  There was no tenderness to palpation of the plantar surface and flexion and dorsiflexion of the toes did not induce pain.  There was no evidence of Morton's metatarsalgia.  The diagnoses included status post traumatic injury to the right foot with condition resolved complications.  It was noted that physical examination did not reveal any sign of alteration in form or function of the feet and that there was no evidence of any complications from the occult foot fracture following trauma.  It was noted that his condition did not affect his functioning in the Veteran's usual occupation or activities of daily living.  

In his April 2009 notice of disagreement the Veteran reported that he had continued right foot pain.  He asserted that the October 2008 examiner had not adequately evaluated his right foot pain and tenderness.

VA foot examination in April 2012 included a diagnosis of status post right fifth metatarsal fracture due to jump injury.  It was noted the Veteran complained of sharp pain to the right lateral foot after long periods of walking or turning the wrong way and mild pain inferior to the lateral malleolus.  The examiner noted there was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, weak foot, malunion or nonunion or tarsal or metatarsal bones, or other foot injuries.  There was mild tenderness along the lateral right foot near the fifth metatarsophalangeal joint.  There was edema, discoloration, or deformity.  It was noted that X-ray studies in February 2009 revealed a no evidence of fracture, dislocation, or foreign bodies.  The examiner stated the Veteran's foot condition did not impact his ability to work, but that with prolonged walking more than five hours per day he would have soreness in the foot.  

At his June 2013 hearing the Veteran testified that he experienced right foot soreness upon walking and that his pain was not relieved by any inserts or other devices.  He stated he tried not to walk too far and reported that his present employment was primarily a desk job.  

VA examination in January 2015 included a diagnosis of residuals of a right fifth metatarsal fracture.  It was noted the Veteran reported that he continued to have soreness and tenderness, that he was unable to run or jog, that it hurt when he went upstairs, and that it really hurt in the cold and when it rained.  He estimated his pain during flare-ups as six or seven on a ten point scale.  He reported he was currently employed in data input.  The examiner noted, in essence, that there was no evidence of pes planus, Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, weak foot, or malunion or nonunion or tarsal or metatarsal bones.  The severity of his right foot bone contusion was found to be mild.  There was right foot pain contributing to functional loss and pain with prolonged walking and climbing stairs.  There was also tenderness to palpation to the lateral aspect of the dorsum of the right foot.  The examiner noted that the residuals of a right fifth metatarsal fracture caused a functional impairment and pain may result in limitations such as prolonged stair climbing, walking, or standing.  The disability did not preclude him from performing sedentary labor.

Based upon the evidence of record, the Board finds the Veteran's residuals of a right fifth metatarsal fracture with consideration of additional functional loss due to pain are manifested by a moderate disability to the metatarsal bones.  The overall evidence of record supports the Veteran's reports of continued right foot pain and functional loss and demonstrates residuals of occult fracture in service that is most appropriately evaluated under the criteria for Diagnostic Code 5283.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Although an alternative rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284, may be equally appropriate, there is no indication of a more severe disability under either criteria.  In fact, the January 2015 examiner found mild severity of the right foot disability.  Therefore, an increased 10 percent rating, but no higher, is warranted.

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2014).

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board finds, in this case, that the Veteran's established, i.e. not pending on appeal, service-connected disabilities are adequately rated under the available schedular criteria.  The findings of impairment resulting from these disabilities are well-documented.  There is no indication of a marked interference with employment or frequent periods of hospitalization.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional, compensable service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased 10 percent rating, but no higher, for the residuals of a right fifth metatarsal fracture is granted, subject to the regulations governing the payment of monetary awards.


REMAND

As to the issues remaining on appeal, the Board finds based upon a review of the record that additional development is required.  As noted in the Introduction section above, rating decisions in August 2012 and May 2013 have assigned separate ratings under Diagnostic Code 7804 without explanation.  Although the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, provides for additional 10 percent ratings when a scar is both painful and unstable, the notes associated with the regulation indicate such ratings are to be added to the rating based upon the number of painful scars.  The Board finds that either corrective rating action or additional explanation as to this matter is required prior to appellate review of the neck scar issue on appeal.  

The Board also notes that the records indicate the Veteran served in Southwest Asia from February 2003 to May 2003 and from September 2003 to April 2004, and that there is no medical opinion addressing whether any chronic neurological signs and symptoms associated with his right leg may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with such service.  A January 2015 VA examination report noted a September 2008 sleep study reported periodic limb movement and that the Veteran had a long-standing complaint of tingling to the lateral surface of his right leg for which there was no explanation.  The examiner, however, provided no opinion as to whether the manifestation may be associated with service in Southwest Asia.  Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Obtain a clarifying medical opinion from the January 2015 VA examiner, or another appropriate medical specialist if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent probability or greater) that any identified neurologic sign or symptom(s) represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness.  All necessary examinations, tests, and studies should be conducted.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, and all applicable VA regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


